Exhibit 16.1 Turner, Leins & Gold, LLC Certified Public Accountants and Business Consultants 108 Center Street, North, 2ndFloor 51 Monroe Place, Suite 1900 Vienna, Virginia, 22180-5712 Rockville, Maryland 20850-2429 (703) 242-6500 (301) 340-6300 Facsimile (703) 242-1600 Facsimile (301) 340-7168 July 7, 2014 Securities and Exchange Commission treet, NE Washington, DC 20549 We have reviewed the Forms 8K/A dated July 7, 2014 filed by Next Generation Management Corp. regarding Items 4.01 Change in Registrants Certifying Accountants. We are in agreement the statements contained therein. Sincerely, /s/Turner, Leins & Gold LLC Turner, Leins & Gold LLC
